Exhibit 10.19

 
Restricted Stock Agreement
 
 
Forward Air Corporation
 
Amended and Restated Stock Option and Incentive Plan
 
Grantee:                                                          
 
No. of Shares:                                                          
 
 
This Agreement (the “Agreement”) evidences the award of ____________ restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
Common Stock of Forward Air Corporation, a Tennessee corporation (the
“Company”), granted to you, _______________________, effective as of
____________, 20__ (the “Grant Date”), pursuant to the Forward Air Corporation
Amended and Restated Stock Option and Incentive Plan (the “Plan”) and
conditioned upon your agreement to the terms described below.  All of the
provisions of the Plan are expressly incorporated into this Agreement.


1.           Terminology.  Capitalized words used in this Agreement not defined
above are defined in the Glossary at the end of this Agreement.


2.           Vesting.


(a)           All of the Award Shares are nonvested and forfeitable as of the
Grant Date.


(b)           So long as your Service with the Company is continuous from the
Grant Date through the applicable date upon which vesting is scheduled to occur,
one-third (1/3rd) of the Award Shares will vest and become nonforfeitable on
each anniversary of the Grant Date, such that 100% of the Award Shares will be
vested and nonforfeitable on the third anniversary of the Grant Date.


(c)           If you die while in the Service of the Company or your Service
terminates by reason of Disability, all of the Award Shares will become vested
and nonforfeitable as of your death or such termination of employment.


(d)           Unless otherwise determined by the Committee or as specified
herein, none of the Award Shares will become vested and nonforfeitable after
your Service with the Company ceases.


(e)           To the extent not earlier vested or forfeited, all of the Award
Shares will become vested and nonforfeitable upon the occurrence of a Change in
Control.


3.           Termination of Employment or Service.


(a)           Unless otherwise determined by the Committee or as specified
herein, if your Service with the Company ceases for any reason other than death
or Disability, all Award Shares that are not then vested and nonforfeitable will
be immediately forfeited by you and transferred to the Company upon such
cessation for no consideration.


(b)           You acknowledge and agree that upon the forfeiture of any unvested
Award Shares in accordance with Section 3(a), (i) your right to vote and to
receive cash dividends on, and all other rights, title or interest in, to or
with respect to, the forfeited Award Shares shall automatically, without further
act, terminate and (ii) the forfeited Award Shares shall be returned to the
Company.  You hereby irrevocably appoint (which appointment is coupled with an
interest) the Company as your agent and attorney-in-fact to take any necessary
or appropriate action to cause the forfeited Award Shares to be returned to the
Company, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your
behalf.  You hereby ratify and approve all acts done by the Company as such
attorney-in-fact.  Without limiting the foregoing, you expressly acknowledge and
agree that any transfer agent for the Common Stock of the Company is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Company in connection with the forfeited Award Shares or
the transfer thereof, and that any such transfer agent is a third party
beneficiary of this Agreement.


 
 

--------------------------------------------------------------------------------

 
4.           Restrictions on Transfer.


(a)           Until an Award Share becomes vested and nonforfeitable, it may not
be sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
 
(b)           Any attempt to dispose of any such Award Shares in contravention
of the restrictions set forth in Section 4(a) of this Agreement shall be null
and void and without effect.  The Company shall not be required to (i) transfer
on its books any Award Shares that have been sold or transferred in
contravention of this Agreement or (ii) treat as the owner of Award Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom Award Shares have been transferred in contravention of this Agreement.


5.           Stock Certificates.  You are reflected as the owner of record of
the Award Shares as of the Grant Date on the Company’s books.  The Company or an
escrow agent appointed by the Committee will hold in escrow the share
certificates for safekeeping, or the Company may otherwise retain the Award
Shares in uncertificated book entry form, until the Award Shares become vested
and nonforfeitable.  Until the Award Shares become vested and nonforfeitable,
any share certificates representing such shares will include a legend to the
effect that you may not sell, assign, transfer, pledge, or hypothecate the Award
Shares.  All regular cash dividends on the Award Shares held by the Company will
be paid directly to you on the dividend payment date.  As soon as practicable
after vesting of an Award Share, the Company will continue to retain the Award
Share in uncertificated book entry form but remove the restrictions on transfer
on its books with respect to that Award Share.  Alternatively, upon your
request, the Company will deliver a share certificate to you or deliver a share
electronically or in certificate form to your designated broker on your behalf,
for the vested Award Share.


6.           Tax Election and Tax Withholding.


(a)           You hereby agree to make adequate provision for foreign, federal,
state and local taxes required by law to be withheld, if any, which arise in
connection with the grant or vesting of the Award Shares.  The Company shall
have the right to deduct from any compensation or any other payment of any kind
due you (including withholding the issuance or delivery of shares of Common
Stock or redeeming Award Shares) the amount of any federal, state, local or
foreign taxes required by law to be withheld as a result of the grant or vesting
of the Award Shares in whole or in part; provided, however, that the value of
the shares of Common Stock withheld may not exceed the statutory minimum
withholding amount required by law.  In lieu of such deduction, the Company may
require you to make a cash payment to the Company equal to the amount required
to be withheld.  If you do not make such payment when requested, the Company may
refuse to issue any Common Stock certificate under this Agreement until
arrangements satisfactory to the Committee for such payment have been made.


(b)           You hereby acknowledge that you have been advised by the Company
to seek independent tax advice from your own advisors regarding the availability
and advisability of making an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended, and that any such election, if made, must be
made within 30 days of the Grant Date.  You expressly acknowledge that you are
solely responsible for filing any such Section 83(b) election with the
appropriate governmental authorities, irrespective of the fact that such
election is also delivered to the Company.  You may not rely on the Company or
any of its officers, directors or employees for tax or legal advice regarding
this award.  You acknowledge that you have sought tax and legal advice from your
own advisors regarding this award or have voluntarily and knowingly foregone
such consultation.


 
2

--------------------------------------------------------------------------------

 
7.           Adjustments for Corporate Transactions and Other Events.


(a)           Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Committee, be
adjusted to reflect such event.  Fractional shares that result from such
adjustments shall be eliminated.  Adjustments under this Section 7 will be made
by the Committee, whose determination as to what adjustments, if any, will be
made and the extent thereof will be final, binding and conclusive.


(b)           Binding Nature of Agreement.  The terms and conditions of this
Agreement shall apply with equal force to any additional and/or substitute
securities received by you in exchange for, or by virtue of your ownership of,
the Award Shares, to the same extent as the Award Shares with respect to which
such additional and/or substitute securities are distributed, whether as a
result of any spin-off, stock split-up, stock dividend, stock distribution,
other reclassification of the Common Stock of the Company, or similar event.  If
the Award Shares are converted into or exchanged for, or stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
received upon such conversion, exchange or distribution in the same manner and
to the same extent as the Award Shares.


8.           Non-Guarantee of Employment or Service Relationship.  Nothing in
the Plan or this Agreement shall alter your at-will or other employment status
or other service relationship with the Company, nor be construed as a contract
of employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.


9.           Rights as Stockholder.  Except as otherwise provided in this
Agreement with respect to the nonvested and forfeitable Award Shares, you will
possess all incidents of ownership of the Award Shares, including the right to
vote the Award Shares and receive dividends and/or other distributions declared
on the Award Shares.


10.         The Company’s Rights.  The existence of the Award Shares shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.


11.          Notices.  All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to you at the
address contained in the records of the Company, or addressed to the Committee,
care of the Company for the attention of its Corporate Secretary at its
principal executive office or, if the receiving party consents in advance,
transmitted and received via telecopy or via such other electronic transmission
mechanism as may be available to the parties.


12.          Electronic Delivery of Documents.  The Company may electronically
deliver, via e-mail or posting on the Company’s website, this Agreement,
information with respect to the Plan or the Award Shares, any amendments to the
Agreement, and any reports of the Company provided generally to the Company’s
stockholders.  You may receive from the Company, at no cost to you, a paper copy
of any electronically delivered documents.  Requests should be made to the
Secretary of the Company at 430 Airport Road, Greeneville, Tennessee 37745
(Telephone: (423) 636 7000).


 
3

--------------------------------------------------------------------------------

 
13.          Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the Award Shares granted hereunder.  Any
oral or written agreements, representations, warranties, written inducements, or
other communications made prior to the execution of this Agreement with respect
to the Award Shares granted hereunder shall be void and ineffective for all
purposes.


14.          Amendment.  This Agreement may be amended from time to time by the
Committee in its discretion; provided, however, that  this Agreement may not be
modified in a manner that would have a materially adverse effect on the Award
Shares as determined in the discretion of the Committee, except as provided in
the Plan or in a written document signed by each of the parties hereto.


15.          Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the
Plan.  Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request to the Committee.


16.          Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Committee relating
to this Agreement, and the rights of any and all persons having or claiming to
have any interest under this Agreement, shall be determined exclusively in
accordance with the laws of the State of Tennessee, without regard to its
provisions concerning the applicability of laws of other jurisdictions.  Any
suit with respect hereto will be brought in the federal or state courts in the
districts which include Greeneville, Tennessee, and you hereby agree and submit
to the personal jurisdiction and venue thereof.


17.          Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.


18.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


{Glossary appears on next page}


 
4

--------------------------------------------------------------------------------

 
GLOSSARY




(a)           “Affiliate” means any entity, whether now or hereafter existing,
which controls, is controlled by, or is under common control with Forward Air
Corporation (including but not limited to joint ventures, limited liability
companies and partnerships).  For this purpose, “control” means ownership of 50%
or more of the total combined voting power of all classes of stock or interests
of the entity.


(b)           “Cause” means a felony conviction of you or the failure of you to
contest prosecution for a felony, or your gross negligence, willful misconduct
or dishonesty, any of which is directly or materially harmful to the business or
reputation of the Company, as determined by the Committee in its sole
discretion.


(c)           “Change in Control” shall have the meaning ascribed thereto in the
Plan.


(d)           “Committee” means the Board of Directors of Forward Air
Corporation or such committee or committees appointed by the Board to administer
the Plan.


(e)           “Company” means Forward Air Corporation and its Affiliates, except
where the context otherwise requires.  For purposes of determining whether a
Change in Control has occurred, Company shall mean only Forward Air Corporation.


(f)           “Disability” shall mean a disability as determined under
procedures established by the Committee for purposes of the Plan.


(g)           “Service” means your employment with the Company and its
Affiliates.  Your Service will be considered to have ceased with the Company and
its Affiliates if, immediately after a sale, merger or other corporate
transaction, the trade, business or entity with which you are employed or
otherwise have a service relationship is not Forward Air Corporation or an
Affiliate of Forward Air Corporation.


(h)           “You”; “Your”. You means the recipient of the Award Shares as
reflected in the first paragraph of this Agreement.  Whenever the word “you” or
“your” is used in any provision of this Agreement under circumstances where the
provision should logically be construed, as determined by the Committee, to
apply to the estate, personal representative, or beneficiary to whom the Award
Shares may be transferred by will or by the laws of descent and distribution,
the words “you” and “your” shall be deemed to include such person.


{End of Agreement; Signature page follows.}


 
5

--------------------------------------------------------------------------------

 
 
       IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by its duly authorized officer.
 
 
                                                     FORWARD AIR CORPORATION
 
                                                     By:                                                               
 


                                                     Date:                                                                


 
The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.
 
WITNESS:                                                               GRANTEE:                                                               






                               
Date:                                                                         


Enclosure:   Prospectus for the Forward Air Corporation Amended and Restated
Stock Option and Incentive Plan


 
6

--------------------------------------------------------------------------------

 


IMPORTANT TAX INFORMATION


INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS


1.  
The 83(b) Election is Irrevocable.  The 83(b) Election is a voluntary election
that is available to you.  It is your decision whether to file an 83(b)
Election.

 
2.  
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this rule are made.

 
3.  
If you choose to make an 83(b) Election, you must provide a copy of the 83(b)
Election Form to the Corporate Secretary or other designated officer of the
Company.  This copy should be provided to the Company at the same time that you
file your 83(b) Election Form with the Internal Revenue Service.

 
4.  
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your tax return for the taxable year that includes
the Grant Date.

 
5.  
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.

 
6.  
You must consult your personal tax advisor before making an 83(b) Election.  The
attached election forms are intended as samples only, they must be tailored to
your circumstances and may not be relied upon without consultation with a
personal tax advisor.

 
 
7

--------------------------------------------------------------------------------

 
SECTION 83(b) ELECTION FORM




Election Pursuant to Section 83(b) of the Internal Revenue Code to Include
Property in Gross Income in Year of Transfer


 
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
 
1.           The name, address, and taxpayer identification number of the
undersigned are:
 
 
______________________________
______________________________
______________________________
 
 
___-__-____
 
 
2.           The property with respect to which the election is made is
_________ shares of Common Stock, par value $.01 per share, of Forward Air
Corporation, a Tennessee corporation (the “Company”).
 
 
3.           The date on which the property was transferred was _____________,
20__, the date on which the taxpayer received the property pursuant to a grant
of restricted stock.
 
 
4.           The taxable year to which this election relates is calendar year
20__.
 
 
5.           The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property.  The taxpayer will vest in one-third of the
shares of Common Stock on ______________ __th of each of calendar years 20__,
20__ and 20__, provided the taxpayer is in the employ of the Company on such
dates.  Vesting also may accelerate upon the occurrence of certain events.
 
 
6.           The fair market value at the time of transfer (determined without
regard to any restrictions other than restrictions which by their terms will
never lapse) of the property with respect to which this election is being made
is $________________ per share; with a cumulative fair market value of
$______________.  The taxpayer did not pay any amount for the property
transferred.
 
 
7.           A copy of this statement was furnished to Forward Air Corporation,
for whom the taxpayer rendered the services underlying the transfer of such
property.
 
 
8.           This election is made to the same effect, and with the same
limitations, for purposes of any applicable state statute corresponding to
Section 83(b) of the Internal Revenue Code.
 
 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
 
 
Signed:  _________________________________________________
 
 
Date:      __________________________
 
 
 
8

--------------------------------------------------------------------------------

 


Letter for filing §83(b) Election Form
 








[Date]




 
CERTIFIED MAIL
RETURN RECEIPT REQUESTED
 
 
Internal Revenue Service Center
 
 


 
 (the Service Center to which individual income tax return is filed)
 
 
Re:           83(b) Election of [Name]
Social Security
Number:                                                      _______________________
 
 
Dear Sir/Madam:
 
 
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Forward Air Corporation, a
Tennessee corporation, that were transferred to me on _______________, 20__.
 
 
Please file this election.
 
 
                                                  Sincerely,
 
                                                 _________________________________
                                                 [Name]


 
cc:  Corporate Secretary of Forward Air Corporation
 

